I cannot agree that the general verdict "may be reconciled upon any reasonable hypothesis justified by the evidence" with the special verdict that the insured answered the second question falsely.
I cannot escape the conclusion that the construction put upon the application for reinstatement, and the admittedly false answer, by my brethren of the majority is based upon a conclusion which is strained to the breaking point, the resulting break being in the plain justice of the matter. To me it seems plain that the one and only purpose of the questions propounded to the insured and the truthful answer wanted is set at naught. That purpose was to procure, to the extent indicated by the questions, evidence of insurability. At the moment, the insured was suffering from a malady which rendered him uninsurable. He did not know that. But he did know that something was wrong with him, and he had "consulted" and had been "treated" by a physician. It is too plain for argument that if he had told the truth in answer to that question there would have been an inquiry by the insurer which would have resulted in a rejection of the application for reinstatement. It is equally plain that the matter misrepresented increased the risk of loss. That is enough to avoid the contract under 1 Mason Minn. St. 1927, § 3370.
Suppose that the fatal malady had been present, as here, at the time the application was signed but that its progress was so slow *Page 216 
that the fatal result would not have come for a year or more. Suppose also, that in the meantime the insurer, discovering the facts, had brought suit against the insured for a rescission of the policy. Is it not plain that as matter of law there would have been judgment for rescission?